internal_revenue_service department of the treasury number release date index no re washington dc person to contact telephone number refer reply to cc psi b04 - plr - date march legend decedent independent executor date date date date date accountant x y z court dear this letter is in response to your letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date to assist in the administration of decedent’s estate and prepare the necessary tax returns the executor of decedent’s estate independent executor hired accountant accountant prepared and filed form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes requesting an extension of time to file form_706 united_states estate and generation-skipping_transfer_tax return enclosed with form_4768 was a payment plr - of estimated_tax of dollar_figurex form_706 was filed on date accountant determined that the actual federal_estate_taxes payable was dollar_figurey and sought a refund of dollar_figurez accountant did not make a determination as to the value of decedent’s assets as of the alternate_valuation_date independent executor engaged attorney to represent the independent executor in an action to construe decedent’s will in court on date independent executor forwarded a copy of the estate’s form_706 to attorney upon review of the estate’s form_706 attorney discovered a number of errors in the return including accountant’s failure to make an election under sec_2032 to use the alternate_valuation_date on date the internal_revenue_service issued an estate_tax closing letter to decedent’s estate accepting the return as filed on date independent executor filed a supplemental form_706 for the estate on which the independent executor made the election to use the alternate_valuation_date date is not more than one year after the time prescribed by law including extensions for filing the estate_tax_return the value of the gross_estate and the tax imposed by chapter sec_11 and decreased as a result of making the election sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within six months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within six months after the decedent's death such property shall be valued as of the date six months after the decedent's death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed by chapter sec_11 and with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by chapter such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return plr - under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time to make the election under sec_2032 is granted until date the date on which the supplemental estate_tax_return was filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
